Name: 95/526/EC: Commission Decision of 28 November 1995 on a common technical regulation for Integrated Services Digital Network (ISDN) ; Telephony 3,1 kHz teleservice, attachment requirements for handset terminals (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  communications;  electronics and electrical engineering
 Date Published: 1995-12-13

 Avis juridique important|31995D052695/526/EC: Commission Decision of 28 November 1995 on a common technical regulation for Integrated Services Digital Network (ISDN) ; Telephony 3,1 kHz teleservice, attachment requirements for handset terminals (Text with EEA relevance) Official Journal L 300 , 13/12/1995 P. 0038 - 0040COMMISSION DECISION of 28 November 1995 on a common technical regulation for Integrated Services Digital Network (ISDN); Telephony 3,1 kHz teleservice, attachment requirements for handset terminals (Text with EEA relevance) (95/526/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/263/EEC of 29 April 1991 on the approximation of the laws of the Member States concerning telecommunications terminal equipment, including the mutual recognition of their conformity (1), as amended by Council Directives 93/68/EEC (2) and extended by Council Directive 93/97/EEC (3), and in particular Article 6 (2) thereof,Having regard to Council Recommendation 86/659/EEC (4) of 22 December 1986 on the coordinated introduction of the integrated services digital network (ISDN) in the Community,Whereas the Commission, in accordance with the procedure laid down in Article 14 of Council Directive 91/263/EEC and in particular in accordance with the opinion delivered on 20 February 1992 by the Approvals Committee for Terminal Equipment (ACTE), has adopted the measure identifying the type of terminal equipment for which a common technical regulation is required as well as the associated scope statement;Whereas the relevant standardization body has prepared the harmonized standards implementing the essential requirements applicable;Whereas the Commission has submitted the draft measure for an opinion of ACTE in accordance with the second indent of Article 6 (2), of Council Directive 91/263/EEC;Whereas the Commission under the terms of the second indent of Article 6 (2) of Council Directive 91/263/EEC is responsible for adopting the corresponding harmonized standards implementing the essential requirements which shall be transformed into common technical regulations;Whereas the common technical regulation adopted in this Decision is in accordance with the opinion of ACTE delivered on 28 September 1995,HAS ADOPTED THIS DECISION:Article 1 1. The Decision shall apply to terminal equipment intended to be connected to the Integrated Services Digital Network (ISDN), and providing for the Telephony 3,1 kHz teleservice and falling within the scope of the harmonized standard identified in Article 2 (1) of this Decision.2. This Decision establishes common technical regulation covering the attachment requirements for handset terminals identified in paragraph 1.Article 2 1. The common technical regulation shall include the harmonized standard having been prepared by the relevant standardization body implementing to the extent applicable the essential requirements referred to in Article 4 (g) of Council Directive 91/263/EEC. The reference to this standard is set out in the Annex.2. Terminal equipment falling within this Decision shall comply with the common technical regulation referred to in paragraph 1, shall meet the essential requirements referred to in points (a) and (b) of Article 4 of Council Directive 91/263/EEC, and shall meet the requirements of any other applicable Directives, in particular Council Directives 73/23/EEC (5) and 89/336/EEC (6).Article 3 Notified bodies designated for carrying out the procedures referred to in Article 9 of Council Directive 91/263/EEC shall, as regards terminal equipment covered by Article 1 (1) of this Decision use or ensure the use of the harmonized standard referred to in the Annex by the date of coming into force of this Decision at the latest.Article 4 This Decision is addressed to the Member States.Done at Brussels, 28 November 1995.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 128, 23. 5. 1991, p. 1.(2) OJ No L 220, 31. 8. 1993, p. 1.(3) OJ No L 290, 24. 11. 1993, p. 1.(4) OJ No L 382, 31. 12. 1986, p. 36.(5) OJ No L 77, 26. 3. 1973, p. 29.(6) OJ No L 139, 23. 5. 1989, p. 19.ANNEX Reference to the harmonized standard applicable The harmonized standard referred to Article 2 of the Decision is:integrated services digital network (ISDN)telephony 3,1 kHz teleservice,attachment requirements for handset terminalsETSIEuropean Telecommunications Standards InstituteETSI SecretariatTBR 8 - September 1994(excluding the foreword)Additional information The European Telecommunications Standards Institute is recognized according to Council Directive 83/189/EEC (1).The harmonized standard referred to above has been produced according to a Mandate issued in accordance with relevant procedures of Directive 83/189/EEC.The full text of the harmonized standard referenced above can be obtained from:European Telecommunications Standards InstituteF-06921 Sophia Antipolis Cedex(1) OJ No L 109, 26. 4. 1983, p. 8.